Title: To John Adams from Charles Lee, 29 October 1797
From: Lee, Charles
To: Adams, John



Sir
Alexandria 29 Octr. 1797

In compliance with your direction I shall endeavor now to communicate my ideas of the matters proper to be laid before Congress at the ensuing session.
Within the United States all has been tranquil & nothing very remarkable seems to have occurred since the adjournment of Congress.
From one and to the other of the western Frontier the indians remain at peace and continue to shew to us pacific dispositions notwithstanding the efforts of foreign emissaries who have been endeavouring to excite some of the tribes to war. It is hoped that they are growing more and more satisfied that their true interests require them to remain in friendship with the United States & that the present good understanding between the Indian tribes and the United States will long continue uninterrupted.
It will be proper to mention the purport of the treaty lately signed relative to the Genesee country;
It will be proper to represent the progress that has been made in preparing the marine force and the measures which have been taken for executing the law of the last session for embodying and organising a militia army.
The proceedings of the commissioners under the 6th article of the treaty of 1794 with Great Britain, of the commissioners under the 5th. article of the same treaty and of the commissioners concerning the river St. Croix, may be mentioned. As to the former but one case had been brought before the board at the time of its adjournment in august last since which there has been no meeting on account of the sickness which has afflicted the city. This remains yet to be considered & decided—
The interruption which has taken place in the execution of the Spanish treaty relative to the evacuation of our territory and the running the boundary line to the south with the true motives of that conduct deserve to be particularly communicated—And the proceedings of the commissioners under the Spanish treaty relative to property taken at sea ought not to be omitted—
Though there is no official information yet there is reason to believe that Genl. Marshall one of our envoys extraordinary to the French republic arrived at Amsterdam at the beginning of September from whence, having joined Genl. Pinckney they were directed to proceed to Paris without delay and to enter upon the important business of their mission. What may be the result I cannot venture to predict: But if a spirit of justice and conciliation prevails in the breast of the Executive of France I trust it will be terminated in a manner satisfactory to the United States. Our commerce being without the least protection from the public authority continues to be depredated in the most licentious manner by cruisers under the Flag of the French republic, and so profligate are some of the native citizens of our country, that they join in these practises of rapine and plunder—This conduct while it injures the cause of republican government which to be durable ought to make justice virtue its basis and should be distinguished for its adherence to all the virtues is at the same time particularly ruinous to our commercial fellow citizens and injurious to the public finances—It being uncertain how long the present negotiation will be pending as well as what will be the event, the legislature should be advised to consider how the commerce of our country maybe made more safe now and in future. Convinced that the laws of neutrality do not impose upon us the necessity of carrying on trade in vessels unarmed if the merchants choose to go to the expense of arming them and convinced too of the impolicy of suffering armed vessels to be engaged in commerce without some regulations to secure their good behaviour on the high sea, it should be recommended that some law be passed on this subject—
The right of expatriation being reasonable in itself and congenial to the spirit of our constitution, the terms and mode of expatriation ought to be plainly prescribed by law. It is particularly expedient at this juncture to define how the character of citizen may be laid aside.
The above matters are all which have occurred to me as deserving your notice at the meeting of Congress which with the utmost deference are suggested for your consideration—I expect to be at Philadelphia in less than ten days and whenever my attendance upon you shall be required, to that place I shall immediately proceed—
With perfect respect I remain sir / your most obedient servant
Charles Lee